Title: To John Adams from Arthur Lee, 10 September 1780
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Boston, Sepr. 10th. 1780
     
     I have but one moment to tell you, that I left Mrs. Adams your Children, General and Mrs. Warren in good health four days ago. I shall soon set out for Philadelphia. Hancock is chosen Governor, owing cheifly to your absence. I paid a visit to Mrs. Dana at Cambrige, who with her Children are well. Please to remember me to her Husband. Mr. S. A. is at Congress, which is very thin. They have lately resolved to redeem the Paper at 40 for 1, and made some reform in the Quarter-master general’s department which has occasiond Genl. Green’s resignation. This, together with the Clothing not having been sent from France, has excited much discontent in the Army. Nineteen of the Quebec fleet having been taken by our Privateers, cheifly from this State, has glutted the market with foreign goods; and together with the depretiation of Paper, made trade stagnate exceedingly. The french fleet and Army are blockt up at Rhode Island, and that of Genl. Washington, tho’ recruited, cannot act alone. Great complaints of the Tories.
     Farewell.
    